Title: To James Madison from James Maury, 18 June 1802
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 18th. June 1802.
					
					I had the Honor of presenting you with the State of this market for American produce on the 5th. ulto.  In this you have the prices of the day for the same, as well as of other articles of import from the United States.  With Perfect Respect I have the Honor to be Sir Your most Obedient Servant.
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
